DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I and Species I in the reply filed on March 8, 2021 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "grooved pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. (US 8,662,191. Orr hereafter).
With respect to claim 1, Orr discloses a sprinkler (Fig. 9 except piping system 304 and clamping device 387) adapted to (capable of) receive arcuate (internal) surfaces of a grooved coupling (clamping device 387), said sprinkler being retainable to 
a body (376, 389, 368 and 202) defining a bore having an inlet (at 292) and an outlet (at 298) oppositely disposed, said bore being open at said inlet; 
a first arm (pointed by marker “202” in Fig. 11) extending from said body adjacent to said outlet, said first arm having an (lower) end positioned in spaced relation to said outlet; 
a closing member (298) sealingly engaging said outlet; 
a trigger (296) positioned between said end of said first arm and said closing member, said trigger permitting opening of said closing member; 
a groove (at 387d) extending around said body, said groove being positioned in said body between said inlet and said outlet, said groove being adapted to (capable of) receive said arcuate surfaces; 
a projection (lower portion of 389. It is a projection relative to the depth of the groove. Similar to the Applicant’s configuration) projecting outwardly from said body, said projection being positioned between said groove and said outlet.
Orr fails to disclose the body is a monolithic body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the body a monolithic body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

With respect to claim 3, Orr discloses wherein a portion of said body comprises a cylindrical surface (upper cylindrical surface of 389), said groove and said ring extending circumferentially around said surface.
With respect to claim 4, Orr discloses the sprinkler further comprising: a second (left) arm (Fig. 11) extending from said body adjacent to said outlet, said first and second arms meeting (at 294) to form an apex in spaced relation to said outlet; said trigger being positioned between said apex and said closing member (Fig. 11), said trigger being heat sensitive (frangible heat responsive trigger 296) and permitting opening of said closing member in response to a specified temperature.
With respect to claim 5, Orr discloses the sprinkler further comprising a boss (130), said boss extending circumferentially about said sprinkler from said first arm to said second arm (Fig. 1).
With respect to claim 6, Orr discloses where said boss comprises a plurality of facets (Fig. 1).
With respect to claim 7, Orr discloses where said projection is positioned between said groove and said boss (Fig. 11).
With respect to claim 8, Orr discloses said groove comprising a floor (pointed by marker “387d” in Fig. 11), said floor being substantially cylindrical, a first (upper) sidewall and a second (lower) sidewall adjacent said floor and being angularly oriented relative to said floor.
With respect to claim 9, Orr discloses where one of said sidewalls is oriented substantially perpendicularly to said floor (Fig. 11).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a sprinkler: Brown, Bentzien et al., Jackson et al. ‘116 and Jackson et al. ‘138.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752
May 6, 2021